NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MICHAEL DALE MEEKS,                        )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D18-4126
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Howard L. Dimmig, II, Public Defender,
and Carly J. Robbins-Gilbert, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



SLEET, ROTHSTEIN-YOUAKIM, and BADALAMENTI, JJ., Concur.